DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims:
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, US Pat. 8,819, 719 in view of McKoen, USPG_Pub. 20080281592 and further in view of Branam, USPG_Pub. 20080282191.

	Regarding claims 1, 11, 19, Chen discloses a system comprising: 
a display device that displays reference content (fig. 1, 106); 
an image capture device that captures live imagery of a user viewing the reference content (Abstract; fig. 4, 11; col. 3, ll. 55-col. 4, ll. 5 and col. 5, ll. 9-18 (the window 402 is video captured by the input device when user is commenting real-time on video playing on a website-the viewers have access to the video clip and the associated comment as published by the server)).  In addition Chen discloses delivers the live imagery to a social networking service that provides the one or more additional users access to a composite of the live imagery and the reference content (col. 3, ll. 65-67 and col. 5, ll. 9-18 (the capture commenting is transmitted to the server 104 for processing and publishing providing access to the video clip and the associated video comment to viewers)).
Chen does not explicitly disclose a processor that determines a timecode within the reference content at which the annotation is captured, links the annotation to the reference content at the timecode, generates one or more access-tags that identify one or more additional users that have permission to view the live imagery, and based upon the one or more access-tags.  
Mckoen discloses a processor that determines a timecode within the reference content at which the live imagery is captured, links the annotation to the reference content at the timecode (Abstract; fig. 5; Para. 7 42 (the annotation is associated with the portion of the video being watched for which the annotation was made-that portion or segment has a time stamp which is the time code for indexing purposes)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Chen to include a processor that determines a timecode within the reference content at which comment is captured, links the comment to the reference content at the timecode as disclosed by Mckoen in order to be able to easily add a commentary to a video (Para. 7).
Chen in view of Mckoen do not explicitly disclose generates one or more access-tags that identify one or more additional users that have permission to view a composite of the live imagery and the reference content based upon the one or more access-tags.
Branam discloses generates one or more access-tags that identify one or more additional users that have permission to view the live imagery, and delivers the live imagery to a social networking service that provides the one or more additional users access content based upon the one or more access-tags (fig. 1, 3, 7-9; Para. 62 (the target device or destination device is authorized to access video uploaded by user-the device ID or user ID of the target device-is a generated access tag that indicate the device designated to access the user uploaded content-the targeted device being one of many see fig. 1, 150A-150C)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Chen in view of Mckoen to include a processor that determines a timecode within the reference content at which the live imagery is captured, links the live imagery to the reference content at the timecode as disclosed by Branam in order to be able to effectively manage and distribute personal or confidential media files (Para. 4).

Regarding claims 2, 12 Chen in view of Mckoen and further in view of Branam discloses all in claims 1, 11, 19.  In addition Chen discloses the computer program product, wherein the composite of the live imagery and the reference content comprises the live imagery and an entirety of the reference content (col. 3, ll. 65-67 and col. 5, ll. 9-18 (the capture commenting is transmitted to the server 104 for processing and publishing providing access to the video clip and the associated video comment to viewers)).

Regarding claims 3, 13 Chen in view of Mckoen and further in view of Branam discloses all in claims 1, 11, 19.  In addition Chen in view of Mckoen discloses the computer program product, wherein the composite of the live imagery and the reference content comprises the live imagery and one or more portions of the reference content (McKoen: Para, 42 (portions of the video being watched is associated with the live annotation that is meant for or relevant to the portion being watched)) live imagery without one or more portions of the reference content that are irrelevant to the live imagery (Chen: col. 3, ll. 65-67 and col. 5, ll. 9-18 (the capture commenting is transmitted to the server 104 for processing and publishing providing access to the video clip and the associated video comment to viewers-Chen in view of McKoen will associate video annotation with portions of the video to which it is relevant-the videos in Chen are response videos which makes them related/relevant to the video they are responding to)).  

Regarding claims 5, 15 Chen in view of Mckoen and further in view of Branam discloses all in claims 1, 11, 19.  In addition McKoen discloses the computer program product, wherein the composite of the live imagery and the reference content comprises the live imagery being inserted as an interlude within the reference content (fig. 5; McKoen: Para. 42 (annotation data is inserted as metadata into the digital stream to be displayed as either caption or subtitle-so annotation can be inserted within the reference content as interlude as disclosed)).  

Regarding claims 6, 16 Chen in view of Mckoen and further in view of Branam discloses all in claims 1, 11, 19.  In addition Chen discloses the computer program product, wherein the image capture device is a webcam (Chen: col. 3, ll. 50-51 (the camera render webcam obvious)).

Regarding claims 7, 17, 20 Chen in view of Mckoen and further in view of Branam discloses all in claims 1, 11, 19.  In addition Chen discloses the computer program product, wherein the computer is further caused to capture, with an audio capture device, live audio of the user speaking during the viewing of the reference content (Chen: Abstract; fig. 4, 11; col. 3, ll. 55-col. 4, ll. 5 and col. 5, ll. 9-18 (the window 402 is video captured by the input device when user is commenting real-time on video playing on a website-the viewers have access to the video clip and the associated comment as published by the server)).

Regarding claims 8, 17 Chen in view of Mckoen and further in view of Branam discloses all in claims 7, 16.  In addition Chen discloses the computer program product, wherein the live audio is a user commentary associated with the reference content (Chen: Abstract; fig. 4, 11; col. 3, ll. 55-col. 4, ll. 5 and col. 5, ll. 9-18 (the window 402 is video captured by the input device when user is commenting real-time on video playing on a website-the viewers have access to the video clip and the associated comment as published by the server)).  

Regarding claim 9, Chen in view of Mckoen and further in view of Branam discloses all in claim 7.  In addition Chen discloses the computer program product, wherein the audio capture device is a microphone (Chen: Abstract; fig. 4, 11; col. 3, ll. 55-col. 4, ll. 5 and col. 5, ll. 9-18 (microphone is required to capture comments made by human voice)).  

Regarding claims 10, 18 Chen in view of Mckoen and further in view of Branam discloses all in claims 1, 11.  In addition Chen in view of Branam discloses the computer program product, wherein one or more notifications are received by the one or more additional users from the social networking service, the one or more notifications indicating delivery of the live imagery (Chen: Abstract; fig. 4, 11; col. 3, ll. 55-col. 4, ll. 5 and col. 5, ll. 9-18: Branam: fig. 8; Para. 62 (notification)).  

Claims 4, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, US Pat. 8,819, 719 in view of McKoen, USPG_Pub. 20080281592 in view of Branam, USPG_Pub. 20080282191 and further in view of Amento, USPG_Pub. 20090276802.

Regarding claims 4, 14 Chen in view of Mckoen, in view of Branam do not explicitly disclose composite of the live imagery and the reference content comprises the live imagery being a Picture in Picture within the reference content.
Amento discloses displaying current program and images of viewers of the program in a PIP setup as shown in fig. 3 (Para. 65 (the avatars are generated by capturing image of viewers watching the live program 304-refernce program 304 and Avatars 312 of captured viewer expression/images)) which meets “composite of the live imagery (306-1….) and the reference content (304) comprises the live imagery being a Picture in Picture (312) within the reference content”.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Chen in view of Mckoen in view of Branam to include composite of the live imagery and the reference content comprises the live imagery being a Picture in Picture within the reference content as disclosed by Amento in order support a social interactive television environment which simultaneously contains a virtual environment and multimedia program (Para. 65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423